DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
Claims 17-28, 42-46, 48 and 69-72 as filed on 19 November 2020 are subject to a species election requirement.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Species Election
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  

Claim 17 reads on polynucleotide encoding a glutamine synthetase polypeptide with an amino acid sequence that is at least 80% identical to, e.g. SEQ ID NO:2 and wherein the amino acid sequence contains a mutation at one or more amino acid residues corresponding to positions L3, S5, I8, N11, D14, T15, K18, I26, S29, L33, P41, Y55, R79, R84, H108, A109, V113, D118, V123, Y126, V161, I171, V172, V230, A268, D271, K278, E286, L305, and D320 of SEQ ID NO:2.
This invention does not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack a special technical feature for the following reasons.  
As explained in the Written Opinion in the PCT application corresponding to the instant application, SEQ ID NO:6517 of a prior art Monsanto application is at least 80% identical to SEQ ID NO:2 and SEQ ID NO:6517 has at least one of the recited mutations (L3).
An alignment of SEQ ID NO:2 and SEQ ID NO:6517 made using NCBI’s BLAST® website (2 December 2021) is presented below.

Score		Expect	Method		Identities	Positives	Gaps
662 bits(1708)	0.0	Compositional	308/355(87%)	337/355(94%)	0/355(0%) 
			matrix adjust.
Query  1    MSLLSDLINLNLSDTTEKVIAEYIWIGGSGMDLRSKARTLPGPVSDPSELPKWNYDGSST  60
            M+ L+DL+NL+LSD T+K+IAEYIW+GGSG+DLRSKART+ GP++DPS+LPKWNYDGSST
Sbjct  1    MASLTDLVNLDLSDCTDKIIAEYIWVGGSGIDLRSKARTVKGPITDPSQLPKWNYDGSST  60

Query  61   GQAPGEDSEVILYPQAIFRDPFRRGNNILVICDAYTPAGEPIPTNKRHAAAKVFSHPDVV  120
            GQAPGEDSEVILYPQAIF+DPFR+GNNILV+CD YTP GEPIP+NKR+ AA VFSHPDV 
Sbjct  61   GQAPGEDSEVILYPQAIFKDPFRKGNNILVMCDCYTPQGEPIPSNKRYKAATVFSHPDVA  120

Query  121  AEVPWYGIEQEYTLLQKDIQWPLGWPVGGFPGPQGPYYCGVGADKAFGRDIVDAHYKACI  180
            AEVPWYGIEQEYTLLQKD+ WPLGWPVGG+PGPQGPYYC  GADKAFGRD+VDAHYKAC+


Query  181  YAGINISGINGEVMPGQWEFQVGPSVGISAGDEIWAARYILERITEIAGVVVSFDPKPIK  240
            YAGINISGINGEVMPGQWEFQVGPSVGISAGDEIW ARYILERITE+AG+V+S DPKPIK
Sbjct  181  YAGINISGINGEVMPGQWEFQVGPSVGISAGDEIWVARYILERITEMAGIVLSLDPKPIK  240

Query  241  GDWNGAGAHTNYSTKSMREDGGYEVIKAAIDKLGKKHKEHIAAYGEGNERRLTGRHETAD  300
            GDWNGAGAHTNYSTKSMRE GGYEVIK AI+KLG++H+EHIAAYGEGNERRLTGRHETAD
Sbjct  241  GDWNGAGAHTNYSTKSMREAGGYEVIKEAIEKLGRRHREHIAAYGEGNERRLTGRHETAD  300

Query  301  INTFLWGVANRGASVRVGRDTEKAGKGYFEDRRPASNMDPYVVTSMIADTTILWK  355
            INTF WGVANRGAS+RVGRDTEK GKGYFEDRRPASNMDPYVVT MIADTTILWK
Sbjct  301  INTFKWGVANRGASIRVGRDTEKEGKGYFEDRRPASNMDPYVVTGMIADTTILWK  355


SEQ ID NO: 6517, which has a change at the L3 position and is at least 80% sequence identical to SEQ ID NO:2, falls within the scope of claim 17.  Thus claim 17 is anticipated or obvious in view of the prior art and thus the claimed invention lacks a special technical feature.

Applicant is required, in reply to this action, to elect a single species of the three polypeptides listed in claim 17 to which the claims shall be restricted if no generic claim is finally held to be allowable.  
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the only claim 17 is generic. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663